NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 21-1002


                               CHRISTOPHER SANCHEZ,
                                      Appellant

                                              v.

                            UNITED STATES OF AMERICA


                                   On Appeal from the
                 United States District Court for the District of Delaware
                                (No. 1:19-cr-00028-001)
                            The Honorable Colm F. Connolly


                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     June 22, 2021

           Before: SMITH, Chief Judge, MATEY, and FISHER, Circuit Judges

                                (Opinion filed: July 7, 2021)



                                         OPINION *




       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does
not constitute binding precedent.
MATEY, Circuit Judge.

       Believing Christopher Sanchez lacked a driver’s license, police pulled over his car

where they observed a handgun on the floorboard. That led to an indictment under 18

U.S.C. §§ 922(g)(1) and 924(a)(2) and, after the District Court denied Sanchez’s motion to

suppress the firearm, a guilty plea. Sanchez appeals the District Court’s decision on his

motion, but finding no error, we will affirm.

                                     I. BACKGROUND

       While on vehicular patrol, Detective Gaetan Robert MacNamara recognized

Christopher Sanchez behind the wheel of an SUV. MacNamara and Sanchez had history,

eight years of encounters. As a result, MacNamara regularly searched Sanchez’s name in

the Delaware Criminal Justice Information System (DELJIS) database, learning that

Sanchez had a criminal record, but not a Delaware driver’s license. And, two months

earlier, a confidential informant told MacNamara that Sanchez had a black handgun and

drove a grey Mitsubishi SUV.

       Spying Sanchez in a vehicle matching the tip, MacNamara decided to stop him on

suspicion of driving without a license. After requesting assistance, MacNamara and his

colleagues pulled him over. Sanchez appeared to comply, stopping his vehicle as

MacNamara pulled up behind. But Sanchez then accelerated forward before a second patrol

car boxed him in. Quickly, MacNamara approached the driver’s side and opened the door.

       The stories briefly diverge: MacNamara testified that he immediately viewed a

firearm on the driver’s side floorboard. Sanchez says MacNamara yanked him out of the



                                                2
SUV, searched and handcuffed him, and then, using a flashlight, saw the gun on the driver’s

side floorboard. But both agree a gun sat on the floorboard.

       MacNamara took Sanchez into custody, and a grand jury returned an indictment

under 18 U.S.C. §§ 922(g)(1) and 924(a)(2). After the District Court denied Sanchez’s

motion to suppress the handgun, Sanchez pleaded guilty and timely appealed. 1 And finding

no error in the District Court’s decision, we will affirm.

                                      II. DISCUSSION

       Sanchez challenges the denial of the motion to suppress on three grounds: first, a

lack of reasonable suspicion to begin the traffic stop; second, that the stop was an arrest

requiring probable cause; and third, that the firearm was not in “plain view.” We consider

each, finding none persuasive.

A.     The Stop Was Supported by Reasonable Suspicion

       Traffic stops require reasonable suspicion that a criminal violation has occurred.

United States v. Delfin-Colina, 464 F.3d 392, 396 (3d Cir. 2006). Reasonably suspecting a

driver lacks a license is enough, Delaware v. Prouse, 440 U.S. 648, 663 (1979), and officers

may reach that suspicion by relying “on probabilities” combined with “database




       1
          The District Court had jurisdiction under 18 U.S.C. § 3231, and we have
jurisdiction under 28 U.S.C. § 1291. We review the District Court’s factual findings for
clear error and exercise plenary review over questions of law. United States v. Green, 897
F.3d 173, 178 (3d Cir. 2018). We can affirm on any ground supported by the record. Id.
                                              3
information and commonsense judgments[.]” Kansas v. Glover, 140 S. Ct. 1183, 1190

(2020).

       That is what MacNamara did here. MacNamara’s search of the DELJIS database

showed Sanchez lacked a license (a result matching years of searches producing the same

result). See, e.g., United States v. Sandridge, 385 F.3d 1032, 1036 (6th Cir. 2004)

(reasonable suspicion supported traffic stop for unlicensed driving based on 22-day-old

database search). As the District Court correctly concluded, that satisfied the “minimal

level of objective justification” for the traffic stop. (App. at 17, quoting Delfin-Colina, 464

F.3d at 396).

       Taking a different route, Sanchez also argues that MacNamara lacked reasonable

suspicion because DELJIS does not show licensure from every state. But reasonable

suspicion does not require “‘rul[ing] out the possibility of innocent conduct.’” United

States v. Henley, 941 F.3d 646, 653 (3d Cir. 2019) (quoting United States v. Arvizu, 534

U.S. 266, 277 (2002)). Sanchez also argues that MacNamara should have confirmed

Sanchez lacked a license before opening the driver’s side door. Not so, because the

interactions during the stop are irrelevant to whether the stop was “justified at its

inception.” Glover, 140 S. Ct. at 1191 (quoting Hiibel v. Sixth Judicial Dist. Court of Nev.,

Humboldt Cty., 542 U.S. 177, 185 (2004)). And as explained below, Sanchez’s conduct

justified MacNamara’s safety concerns.

B.     The Traffic Stop Was Not an Arrest

       Sanchez argues the traffic stop ripened into an arrest either when the patrol car

hemmed in his vehicle, or when MacNamara opened the driver’s side door with a holstered

                                              4
gun and blocked Sanchez’s movement. We disagree. 2 “[P]olice actions in blocking a

suspect’s vehicle and approaching with weapons ready, and even drawn, does not

constitute an arrest.” United States v. Johnson, 592 F.3d 442, 448 (3d Cir. 2010) (internal

quotation marks and citation omitted). That is because “when police officers make an

investigative stop, they may take such steps as are ‘reasonably necessary to protect their

personal safety and to maintain the status quo during the course of the stop.’” United States

v. Edwards, 53 F.3d 616, 619 (3d Cir. 1995) (quoting United States v. Hensley, 469 U.S.

221, 235 (1985)).

       Accepting Sanchez’s version of events, the actions at the scene were reasonable.

MacNamara knew about Sanchez’s prior conviction, history of resisting arrest, and the tip

that Sanchez might be armed. And Sanchez does not contest that his vehicle drove several

feet forward after initially stopping. To “protect their personal safety,” id., it was

reasonable for police to hem in Sanchez’s vehicle to prevent escape, and then “take

necessary measures to determine whether [Sanchez was] in fact carrying a weapon and to

neutralize the threat of physical harm.” Terry v. Ohio, 392 U.S. 1, 24 (1968). Under the

circumstances, removing and handcuffing Sanchez was a reasonable, necessary measure.

Johnson, 592 F.3d at 448 (“placing a suspect in handcuffs while securing a location or




       2
         And though we need not address whether MacNamara had probable cause,
Sanchez’s attempted escape may have justified a warrantless arrest. See 21 Del. Ch. §
4103(b) (a driver signaled to stop a vehicle who “increases speed or extinguishes the
vehicle’s lights and attempts to flee or elude the police officer shall be guilty of a class G
felony”); 21 Del. C. § 701(a)(1) (authorizing warrantless arrests for traffic law violations
committed in officer’s presence).
                                              5
conducting an investigation” does not “automatically transform an otherwise-valid Terry

stop into a full-blown arrest”).

C.     The Gun Sat in Plain View

       Evidence may be seized without a warrant if 1) the officer did not violate the Fourth

Amendment in arriving at the place from which the evidence could be plainly viewed, 2)

the item’s incriminating character was immediately apparent, and 3) the officer had a

lawful right to physically access the object itself. Horton v. California, 496 U.S. 128, 136–

37 (1990); United States v. Menon, 24 F.3d 550, 559 (3d Cir. 1994).

       Sanchez argues that the first step is not satisfied 3 because the police lacked

reasonable suspicion (and thus probable cause) to stop him. But we see reasonable

suspicion for the reasons above, so this derivative argument fails. 4

                                     III. CONCLUSION

       We will affirm the District Court’s denial of Sanchez’s motion to suppress.




       3
          To be sure, the second and third factors are satisfied. MacNamara’s knowledge
that Sanchez had a prior conviction made the “incriminating character” of the gun
immediately apparent. The police thus had “probable cause to believe that the vehicle
contain[ed] evidence of a crime” sufficient to search it without a warrant. United States v.
Donahue, 764 F.3d 293, 299–300 (3d Cir. 2014) (internal quotation marks and citation
omitted).
        4
          If Sanchez argues MacNamara unlawfully shined the flashlight towards the open
door, that argument fails as well. Texas v. Brown, 460 U.S. 730, 739–40 (1983) (shining a
light to illuminate a car’s interior is not a Fourth Amendment search).
                                              6